DETAILED REISSUE ACTION
This is a broadening reissue application of US Patent 10,316,120. Since this reissue application has an effective filing date of 18 September 2015, which is on or after 16 March 2013, this reissue examination is taking place under the AIA  first inventor to file provisions; since this reissue application has an actual filing date of 01 March 2021, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions.

Any reference cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application, but should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where Applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Oath/Declaration
The Reissue Oath/Declaration, filed on 05 May 2021, is objected to as it is defective.
There is no statement of at least one error which is being relied upon to support the reissue application, i.e., as the basis for the reissue.
While it is clear from the removal of the limitation “…which is pentaerythritol…” from independent claim 1, that applicant intends to broaden the claims, MPEP §1414 II requires:
In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

And further:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.

Thus, a new reissue oath or declaration containing in the box on page two a statement such as, “Patented claim 1 was too narrow in that the plasticizer was limited to pentaerythritol.” will cure the deficiency of the oath/declaration. See, however, (3) below.

Claims 1-13 are rejected as being based upon a defective reissue declaration under 35 USC §251.
The reissue oath/declaration filed with this application is defective as detailed in (1) above.

Impermissible Recapture
Claims 1-13 are rejected as being based upon impermissible recapture under 35 USC §251.
MPEP §1412.02 reads, in part:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step (1)
Claim 1 has been amended, “…introducing reagents comprising a processing agent and a plasticizer [, which is pentaerythritol,]”
This is broadening since a method using a non-pentaerythritol plasticizer would not have infringed the original patent, but would infringe the reissued patent.
Step (2)
In this case, in the amendment filed in parent application 15/268508 on 18 April 2018, claim 1 was amended to recite, “…and a plasticizer, which is pentaerythritol,”
In their 06 December 2018 remarks, applicant asserted (p.10):
Although, Bastioli [International Patent Application Publication WO 93/09171] discloses pentaerythritol as a plasticizer in a long list of plasticizers, the compound is not used in any of the examples described therein. Nor is any mention made of any advantageous properties associated possessed by pentaerythritol, such as, for example, its high melting point. Accordingly, those of skill in the art would have no motivation to select pentaerythritol for use as a plasticizer over any of the plasticizers disclosed by Bastioli.

Thus, arguing that such limitation defines over the prior art.
Step (3)
Claims 1-12 have been amended to eliminate the pentaerythritol entirely. This is similar to the example detailed in MPEP 1412.02 III(B)(1), and therefore there is no resultant avoidance of the recapture rule.
Regarding claim 13, while the claim recites a Markush-type listing of potential plasticizers, including the surrender generating pentaerythritol, the claim is broadened in regard to the patented claims in further reciting the other members of the Markush-type listing of potential plasticizers. This is similar to the example detailed in MPEP 1412.02 III(B)(4), and thus the analysis turns to whether the cancelled subject matter was “well known in the prior art.” In this case, US Patent Application Publication 2007/0231544 (STENZEL), US Patent Application Publication 2012/0115718 (NAKASHITA), and US Patent Application Publication 2013/0078445 (RAMESH) each discloses the use of polyvinyl alcohols with pentaerythritols or their esters as plasticizers (STENZEL at [0047], NAKASHITA at [0089], and RAMESH at [0076]).
Since all three steps of the test for recapture are met, broadened claims 1-13 are rejected under 35 USC §251.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 13 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "…the one or more screws…" There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Further regarding claim 13, “polyethylene glycol” and “glycerol” are each recited twice in the Markush-type listing.

Claims Free of the Prior Art
Claims 1-13 are free of the prior art.
US Patent 4,493,807 (VYVIAL), as in the prosecution of the patent under reissue, is the closest prior art made of record. VYVIAL teaches a similar method of producing polyvinyl alcohol polymers, but fails to teach or fairly suggest introducing a blend of a high molecular weight polyvinyl alcohol polymer and a low molecular weight polyvinyl alcohol polymer as described by the instant claims. 
During the previous prosecution, VYVIAL was further cited as failing to teach or fairly suggest the use of pentaerythritol as a plasticizer. During the previous prosecution, BASTIOLI provided a teaching of pentaerythritol plasticizing polyvinyl alcohol polymers, but BASTIOLI does not teach or fairly suggest either the process steps or the polyvinyl alcohol blend required by the claims.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 10,316,120 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E Vincent/
Patent Reexamination Specialist, CRU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991